Title: To James Madison from John Dawson, 26 June 1806
From: Dawson, John
To: Madison, James



Dear Sir
Philadelphia June 26, 1806

I spent some hours on yesterday in the company of Govr. McKean; Mr. Dallas, Mr. Rodney and others.  most of the conversation turned on Miranda, and on the propriety of your attending the Court on the 14th. of the next month.  there was one decided opinion, that, both legally and politically, you ought to attend.
I mention this under a belief, that should it be determined not to come, some measures ought to be taken to remove the present impressions, and to give a more correct view of the case.
I shall leave this in the morning for New York, & am, with much regard Your real friend

J Dawson

